MORRIS, Judge.
Counsel for the defendant requests that we review the record to determine whether the trial court committed error. We have examined the record and find that although the defendant was tried on two indictments, the jury returned only one verdict. The jury found that the defendant was “ [g] uilty of *339selling'or delivering'marijuana” but in its verdict did not refer to'the charge of possession of more than one ounce of marijuana with intent to sell or deliver. It has been held a verdict- which refers to only one charge amounts to an acquittal on any other charges being tried at the same time. 3 Strong, N. C. Index 2d, Criminal Law, § 124, pp. 37-38, and cases cited therein. Accordingly, a judgment of acquittal should be entered in case number 74CR6249.
Although we find no error in the trial, the case must be remanded to the Superior Court of Carteret County for the entry of a proper judgment in case number 74CR6249.
Remanded for entry of judgment of acquittal in case number 74CR6249.
Number 74CR6250 — no error.
Chief Judge Brock and Judge Hedrick concur.